DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Application Data Sheet (ADS) filed 17 August 2018 correctly lists foreign priority document JP 2016-029094, filed 18 February 2016, which is also a priority document for the international application. It is unclear why the filing receipt fails to list the foreign priority. This appears to be a mistake by the USPTO. Applicant should file a Request for Corrected Filing Receipt to correct this issue. See MPEP 211.02(a).

Effective Date of the Claims is Currently 24 January 2017
A certified translation of the foreign priority document has not been filed. Accordingly the effective date of the claims is currently 24 January 2017, the filing date of the international application. Technically, the above noted priority issue also results in the same effective date.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
i.	Claims 1-6, “course crushing portion”, which has been interpreted as a shredder, and equivalents thereof. See Applicant’s published application (paragraph 62).
ii.	Claims 1 and 3-6, “defibrating portion”, which has been interpreted as an impeller mill, and equivalents thereof. See Applicant’s published application (paragraph 63).
iii.	Claims 1 and 5, “sheet forming portion”, which has been interpreted as a pair of calender rollers for applying pressure and a heating roller, a pair of heating rollers, a hot press molding machine, a hot plate, a hot air blower, an infrared heater or a flash fixing device for applying heat, and equivalents thereof. See Applicant’s published application (paragraph 87).
iv.	Claims 2-7, “humidifying portion that supplies . . . the course crushing portion”, “humidifying portion that humidifies . . . the sieve portion”,  “humidifying portion that humidifies . . . the accumulation portion” and the “first, second, third and fourth humidifying portions” which have been interpreted as a humidifier, and equivalents thereof. See Applicant’s published application (paragraphs 120, 124, 132, 137 and 140). One having ordinary skill in the art would have understood these paragraphs to describe different types of humidifiers.
v.	Claims 4-7, “accumulation portion”, which has been interpreted as a drum sieve in a housing, and equivalents thereof. See Applicant’s published application (paragraph 78).
vi.	Claims 5-7, “sorting portion”, which has been interpreted as a drum sieve in a housing, and equivalents thereof. See Applicant’s published application (paragraph 66).
vii.	Claim 5, “covering portion”, which has been interpreted as a housing, and equivalents thereof. See Applicant’s published application (paragraph 78).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional limitations not being interpreted under 35 USC 112(f) may be listed here at the examiner’s discretion for clarity of the claim interpretation. Such claim limitation(s) is/are:
viii.	Claims 1 and 5, “sieve portion”, which has not been interpreted under 35 USC 112(f) in view of the structural modifier “sieve”.
ix.	Claims 1 and 3-7, “transport passage”, “first transport passage”, “supply passage” and “second transport passage”, which have not been interpreted under 35 USC 112(f) in view of the structural term “passage”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 7-8, there is no antecedent basis for “the defibrated material passing through the opening of the sieve portion”. It is also unclear which of the previously recited “plurality of openings” is being referenced by “the opening” in line 8.
	Regarding claim 1, lines 9-10, there is no antecedent basis for “the defibrated material, which has not passed through the opening of the sieve portion”. It is also unclear which of the previously recited “plurality of openings” is being referenced by “the opening” in line 10.
	Regarding claim 1, line 9, it is unclear what structure is required by the claimed “transport passage”. While “passage” is a structural term which indicates a channel, a passage does not exist without surrounding structure. In other words, it is unclear what defines the passage or through what structure the passage passes.
	Regarding claim 1, line 10, it is entirely unclear what structure is required by “between”. As seen in Applicant’s Figure 1, the transport passage through pipe 8 is connected to pipe 2, such that the transport passage transports the defibrated material which did not pass through the sieve to pipe 2, which supplies material from the coarse crushing portion 12 to the defibrating portion 20. However, none of this structure appears to be required by “between”. It is not clear if “between” even requires the apparatus is configured to transport the defibrated material which did not pass through the sieve back to the defibrating portion.
	Regarding claims 3-4, as noted above, there is no antecedent basis for “the defibrated material passing through the opening of the sieve portion”. It is also unclear which of the previously recited “plurality of openings” is being referenced by “the opening”.
	Regarding claims 3-4, it is unclear what structure is required by the claimed “supply passage”. This is unclear for the same reasons detailed above with respect to the “transport passage”.
	Regarding claim 5, line 8, as noted above in the claim interpretation section, the “accumulation portion” has been interpreted as a drum sieve in a housing, and equivalents thereof. Claim 5 recites some of this structure, i.e. a sieve portion, but does not indicate the sieve portion is a drum sieve. Additionally, the housing is not recited. It is unclear how the partially recited structure affects the 35 USC 112(f) interpretation of the accumulation portion because some, but not all, of the described structure for performing the function of accumulating material has been claimed.
	Regarding claims 5-7, “first transport passage”, “supply passage” and “second transport passage” are unclear for the same reasons detailed above with respect to the “transport passage”.
	Regarding claim 5, line 14, “between” is unclear for the reasons provided above with respect to this same term in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by either one of Higuchi’701 (US 2015/0096701) or Higuchi’417 (US 2015/0240417).
	Regarding claim 1, Higuchi’701 teaches a sheet manufacturing apparatus comprising a coarse crushing portion 400 that crushes a raw material containing a fiber into coarse crushed pieces; a defibrating portion 300 that defibrates the coarse crushed pieces into a defibrated material; a sieve portion 600 that includes a plurality of openings; a sheet forming portion 900 that presses and heats the defibrated material passing through the opening of the sieve portion to form a sheet; and a transport passage 602 that transports the defibrated material, which has not passed through the opening of the sieve portion, to a hopper which is considered between the coarse crushing portion and the defibrating portion (Figure 10; paragraphs 124-126, 128-129 and 138). Higuchi’417 provides similar teachings.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by any one of Oguchi’220 (US 2019/0270220), Inagaki (US 2019/0309475), Oguchi’602 (US 2021/0277602), Oguchi’970 (US 2021/0292970) or Gomi (US 2021/0292971).
	The teachings relied upon by the examiner in each of these references appears to be supported by the corresponding priority documents which antedate the current effective date of 24 January 2017 of the current claims. It is also considered likely that these rejections can be overcome with a statement of common ownership for each of the applied references. See MPEP 717.02, 717.02(a).
	Regarding claims 1-2, Oguchi’220 teaches a sheet manufacturing apparatus comprising a coarse crushing portion 12 that crushes a raw material containing a fiber into coarse crushed pieces; a defibrating portion 20 that defibrates the coarse crushed pieces into a defibrated material; a sieve portion 40 that includes a plurality of openings; a sheet forming portion 80 that presses and heats the defibrated material passing through the opening of the sieve portion to form a sheet; and a transport passage 8 that transports the defibrated material, which has not passed through the opening of the sieve portion, between the coarse crushing portion and the defibrating portion; and a humidifying portion 202 that supplies humidified gas to the coarse crushing portion (Figure 1; paragraphs 47-63 and 106-109). Each of the alternative references provides similar teachings.

Allowable Subject Matter
Claims 3-7 have not been rejected over prior art. It is likely that the rejection of claim 2 can be overcome with statements of common ownership, as noted above in the 35 USC 102(a)(2) rejection. Additionally, the 35 USC 112(b) rejections must be overcome.
	Regarding claims 3-4, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide these additional limitations. While the references applied in the 35 USC 102(a)(2) rejection do provide a humidifying portion that humidifies the defibrated material passing through the opening of the sieve portion and a humidifying portion that humidifies an accumulated material accumulated by an accumulation portion, there is no teaching or suggestion in the prior art of record to provide the claimed supply passage that supplies the respective humidified gas between the coarse crushing portion and the defibrating portion.
	Claim 5 has not been rejected over prior art for similar reasons with respect to the claimed supply passage.
	Dwyer (US 5871160) is considered pertinent to the claimed subject matter. Dwyer provides sprinklers to supply moisture to a housing of a defibrating device to counteract drying which occurs in the defibrating device which results in undesirable static electricity (column 4, lines 42-47). However, Dwyer does not teach or suggest the above noted allowable subject matter. Dwyer also does not teach or suggest humidifying a course crushing device such as a shredder, and thus does teach or suggest the further limitation of claim 2.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745